These cases are here on writs of error to judgments incertiorari of the circuit court of Kanawha county. The appellants heretofore challenged the jurisdiction of the circuit court herein, by separate petitions in prohibition filed in this Court. Our decision thereon was rendered February 8, 1927, and is reported in 136 S.E. 833. The history of the several proceedings to that date as stated there is for convenience copied here:
    "The Monongahela West Penn Public Service Company owns and operates, as a public carrier in West Virginia, a system of electric railway lines. For the purpose of providing additional service and protecting itself from injurious competition by independent bus lines, it organized the Monongahela Transport Company to operate bus lines in territory served by its electric railway system. The Baltimore  Ohio Railroad Company, owning and operating steam railways as a public carrier in this state, for like reasons and purpose, organized the West Virginia Transportation Company.
    "Upon application being made by the Reynolds Taxi Company for a certificate of convenience to operate motor vehicles carrying passengers for hire between Clarksburg and Buckhannon, by way of Jane Lew and Weston, the Monongahela West Penn Public Service Company and the Baltimore  Ohio Railroad Company filed protests thereto and caused their subsidiaries, Monongahela Transport Company and West Virginia Transportation Company, to apply for a certificate of convenience to operate motor vehicles carrying passengers for hire between Weston and Buckhannon. And, an application being made by Bartlett Bros. Bus Company for a certificate of convenience to operate motor vehicles carrying passengers for hire between Clarksburg and Grafton, the Baltimore  Ohio Railroad Company filed a protest thereto, and through its subsidiary, the West Virginia Transportation Company, applied for a similar certificate of convenience. After a full hearing the road commission granted the applications to the Reynolds *Page 186 
Taxi Company and the Bartlett Bros. Bus Company, and refused those of Monongahela Transport Company and the West Virginia Transportation Company. Thereafter the circuit court of Kanawha county, on application of Monongahela Transport Company, Baltimore  Ohio Railroad Company, and West Virginia Transportation Company awarded writs of  certiorari to the rulings of the state road commission, and these proceedings followed."
Prohibition was denied, and the cases were heard by the circuit court. It set aside the order of the Commission in each case and awarded certificates of convenience to West Virginia Transportation Company over the routes from Weston to Buckhannon, and from Clarksburg to Grafton.
                                PROCEDURE
The order of the Commission awarding the several certificates to the petitioners was entered on July 19, 1926. The applications for the writs of certiorari were made on August 6, 1926. During that interval the petitioners expended some time, labor and money in preparing to exercise their rights under the awards. They now contend that the failure of appellees "to disclose their intention to contest the Commission's orders and in delaying the filing of their petition" in the circuit court, is such laches as calls for reversal. The evidence shows, however, that appellees did not receive from the Commission notice of its rulings until August 2. A delay of only four days in preparing and filing the petitions herein was not unreasonable, and does not constitute laches.
Appellants also contend that the records of the commission's proceedings, which were before the circuit court, can not be considered, because they do not comply with Sec. 3, Ch. 110, Code, as construed in Bee v. Seaman, 36 W. Va. 381; Cushwa v.Lamar, 45 W. Va. 326, and other decisions of this Court; and because they do not purport to include such facts as the Commission may have obtained upon its own "proper investigation". *Page 187 
Certain exhibits were filed by these appellants in the prohibition cases, which their petitions averred were copies of the records in the several proceedings had before the Commission in which appellants were awarded the certificates under consideration. While the prohibition cases were pending here, the files of the Commission were destroyed by fire. In order to make as complete a return as possible to the writs ofcertiorari the Commission secured from this Court the very exhibits which appellants had filed in the prohibition cases, and tendered them to the circuit court as "complete records". The return did not allege that the Commission made any investigation not appearing in the records. It is those very records which appellants now seek to discredit.
After profferring those records in the prohibition proceedings the appellants will not be permitted to question them in these cases. "A party cannot either in the course of litigation or in dealings in pais occupy inconsistent positions. Upon that rule election is founded; 'a man shall not be allowed', in the language of the Scotch law, 'to approbate and reprobate'." Bigelow on Estoppel, 6th Ed. 732. "Parties will not be permitted to assume successive inconsistent positions in the course of a suit or series of suits in reference to the same fact or state of facts." MacDonald v.Long, 100 W. Va. 551.
                               THE MERITS
Appellants contend in these cases as they did in the prohibition cases, that the sole power to grant or refuse certificates of convenience has been vested in the Commission by the Legislature. We decided in the prohibition cases that the rulings of the Commission herein were subject to judicial review. That decision is res adjudicata and further argument thereon is fruitless. Upon such review, Sec. 3, Ch. 110, Code, requires the circuit court to "determine all questions arising on the law and evidence and render such judgment or make such order upon the whole matter as law and justice may require." The plain language of the statute indubitably conferred upon the circuit court jurisdiction to make *Page 188 
the awards contained in its order without referring the cases back to the Commission.
Cases 6006 and 6007, respectively, involve simply a choice of applicants for the initial permit to operate a bus line. In each case both applicants are fully able to render adequate service to the public. In each case the Commission preferred the appellant, presumably because of priority of application, as the evidence discloses no other advantage over the other applicant. In each case the circuit court reversed the Commission and gave the preference to the appellee, presumably to safeguard a large railway investment along or near the route in question. Consequently, the single inquiry presented in each of these cases is, which applicant does law and justice favor.
Appellants assert that all property rights of a railroad are confined to its right of way; that its rights do not extend to parallel highways; and that it has no legal priority to preempt the field of motor bus transportation, to the exclusion of other applicants desiring to render like service. Appellants rely largely on Charles River Bridge v. Warren Bridge, 11 Peters 420, and kindred cases in support of their position. The gist of the Bridge case decision is that grants of privileges from a state are strictly construed; that nothing passes by implication; that a toll-bridge franchise, not made exclusive, will not be so construed, and that another bridge may thereafter be chartered in the same vicinity, impairing or even destroying the value of the first bridge.
That case was decided in 1837. Then "Competition is the life of trade" was accepted as a guiding maxim of economics. That maxim has long since been rejected so far as it applies to public utilities. Uncontrolled competition is now regarded as destructive of such utilities. In 1837 the state watched with indifference one public utility stifle another. Now the state controls its public utilities and as an incident to its regulatory power acknowledges a duty to protect them. As a part of that protection the state now guards against unnecessary duplication of public utilities. Consequently, the decision in the Bridge case is not applicable to cases like these, where regulated utilities are concerned. *Page 189 
The appellees make no claim to exclusive charter right or specific legal or statutory grant of priority of right to preempt bus service on our highways. Their position may be summarized as follows: The railroads perform certain vital services to the public which bus companies cannot perform, and therefore must be preserved; the railroads have large investments, and to make adequate returns thereon as well as to maintain their roads, equipment and service properly, need all the income available under present rates and conditions; competitive bus companies will divert a material amount of travel from the railroads, thereby diminishing the revenues of the latter; reduced revenues will necessarily cause one of two things, (a) rates will be raised to meet the loss thus occasioned, or (b) the efficiency of railroad service will be impaired; either contingency will seriously affect the general travelling public; but these contingencies may be avoided by permitting the railroads or their subsidiaries to render and receive the emoluments from the bus service, which would otherwise be competitive; because of greater resources the railroads afford greater security to the public in performing bus service than that offered by the ordinary bus companies; and the interests of the public will therefore be better served by giving the existing carriers the preference over other applicants for certificates of convenience.
The argument of the railroads has met the approval of Court and Commission. "Railroads have permanent roadbeds and trackage which require an outlay of millions of dollars and which in turn yield large revenue to the people of the State. The average bus line is incorporated for a comparatively small sum. The railroad is of vastly greater financial responsibility. This is a matter of substantial public interest, particularly in cases of accident. It is the established policy of the law in this State that a public utility be allowed to earn a fair return on its investment. It is therefore not only unjust but poor economy to grant to a much less responsible utility company the right to compete for the business of carrying passengers by parallelling its line unless it appears that the necessary service cannot be furnished by such railroad. Appellants offer to provide whatever *Page 190 
increase in accommodations and service is deemed essential to meet the public convenience and necessity. It is but consonant with our law regulating public utilities that they be given an opportunity to do so." Egyptian Trans. System v. L.  N. R. R.Co., 321 Ill. 588. In accord therewith are the following Commission decisions: Washington R. R.  E. Co. v. Transit Co. (Dist. of Col.), P. U. R. 1922 C. 754, Re Blue and Gray BusLine (Utah), P. U. R. 1924 A. 449, (which goes so far as to yield to railroads a "natural preferential right to extend service instead of permitting competition by an auto bus company); Re United Stages (Cal.) 1924 D. P. U. R. 762; ReWentworth (N.H.) Order No. 1759, Dec. 22, 1925; Re Maine MotorCoaches Inc. (Me.) P. U. R. 1926 B 545, (Citing decisions from the Commissions of 27 states as "in harmony" with the conclusion reached in that case.) The foregoing decisions are only one step in advance of, and are the logical conclusion to the masterly opinion written by Judge MILLER in Power Company
v. Calloway, 99 W. Va. 157 (163), wherein he declares the policy of this State in regard to railroads:
    "The policy of the state as evidenced by the road law and of the statutes relating to the public service commission, its powers and duties, is not to invite or encourage ruinous competition between public carriers; on the contrary its policy is to protect such public servants in the enjoyment of their rights, so that the public may be served most efficiently and economically, and by the best equipment reasonably necessary therein. As illustrative of the application of this power respecting public carriers, see  Chesapeake  Ohio Ry. Co. v. Pub. Ser. Com., 75 W. Va. 100, Id. 78 W. Va. 667.
    "With the burden and duty thus imposed upon a carrier and the public control thereof established by law, is not the state under the moral, if not the legal obligation, to give reasonable protection, consistent with the public weal, to the rights and franchises of such public service corporations? We think it is. As evidence of the protection which the state intended giving public carriers with permits under the state road law, the Act of *Page 191 
1923, amending the law of 1921, provides that no such permit shall be issued until it shall be established to the satisfaction of the commissioners that the privilege, etc., is necessary or convenient for the public, and that this service, etc., is not being adequately performed by any other person. Observe also to what extent the law protects established ferries and toll bridges, and provides against the incursion of unauthorized and ruinous opposition by unlicensed persons. Chapter 44, Barnes' Code 1923. All this is in the public interest; for unless those with licensed authority are so protected in the reasonable exercise of their rights, they can not live to serve the public well and efficiently."
Priority of time in application, while an element to be considered, is not ordinarily of sufficient importance to control the granting of a certificate. Chicago Motor Co. v.Chicago Stage Co., 287 Ill. 320, 122 N.W. 477. Law and justice require that mere priority of application should yield to the graver element of public policy, and we so hold in these cases.
Warren-Salem Coach Line Co. v. Commission, (Ohio)156 N.E. 453, and Norfolk Southern Ry. Co. v. Commonwealth, 141 Va. 179,126 S.E. 82, are cited by appellants as presenting facts similar to, and as supporting their contentions in the instant cases. Those cases, however, did not involve a choice of applicants for the same service. In each case it was determined that the existing service was not adequate and that an additional service was needed. In neither case did the existing carrier seek permission to perform that additional service. Each case rightly makes the public convenience and necessity paramount to the interest of the utility. Neither case is in conflict with our decision here. On the contrary, point 4 of the syllabus of the Virginia case supports it: "Upon application by a motor vehicle carrier for a certificate of convenience and necessity, existing transportation systems should be protected so far as compatible with the public interest."
Case No. 6005 involves the cancellation by the circuit court of the certificate of convenience issued to the Reynolds Taxi *Page 192 
Company over the route between Clarksburg and Weston. The evidence shows that eighteen electric cars and three railway trains operate daily each way between these two points. R. T. Reynolds, the chief witness for the Taxi Company, stated that there were forty-two families between Gusman's Bridge and Deanville (two intermediate points between Clarksburg and Weston), that do not reside close to either a railroad or traction stop. In commenting on the general service of the electric cars, between the terminal points, the witness made this admission: "I know they give them hourly service, and pretty good service I call it, whether adequate service or not I am not in position to know". Before such a certificate shall be issued the statute requires it to be established that the privilege sought is necessary or convenient for the public, and that the service so proposed is not being adequately performed by another. Courts and Commissions construing statutes similar to ours have uniformly held that the necessity and convenience referred to is that of the public generally as distinguished from that of a number of individuals or a community, and that the inadequacy of the existing service and the convenience or necessity of the proposed service must both affirmatively appear from the evidence. Choate v. Commission, 309 Ill. 248;McLain v. Commission, 110 Ohio St. 1; Re Motor TransitCo. (Cal.) P. U. R. 1922 D. 495; Re Jitney Applications (R.I.) P. U. R. 1922 E. 612; Re Paradox Co. (Col.) P. U. R. 1923 E. 759; Re Alabama Power Co. (Ala.) P. U. R. 1923 E. 828 (832); ReBranham (Ariz.) P. U. R. 1924 C. 500; Re United Stages (Cal.) P. U. R. 1925 A. 688. The record discloses no demand for additional carrier service between Clarksburg and Weston either by the general public or by the Gusman's Bridge-Deanville segment. It fails to establish as an evidential fact that the existing carriers do not serve the general public adequately. It therefore does not justify the granting of a certificate of convenience between Clarksburg and Weston, and the cancellation of the certificate by the circuit court was proper.
The decision in cases 6006 and 6007 applies only to a choice of applicants for a permit over a bus route about to be established. It has no reference to a case where a railroad *Page 193 
or street car company is an applicant for permission to operate motor vehicles over an established bus route. The holder of the permit over the established route is entitled to the same protection and consideration as any other public utility.
The order of the circuit court in each case will be
Affirmed.